Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Previously withdrawn claims 10-16 have now been rejoined and allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 8, 9, 20 have been cancelled by the Examiner as being drawn to non-elected species. Now, as claims 1 and 17 are amended, claims 8, 9 and claim 20 would contradict to claim 1 and claim 17 respectively, and, thus, should be cancelled.     

              Examiner’s Statement of Reasons for Allowance
Claims 1-2, 4-5, 10-16 are allowed because the prior art fail to teach an apparatus for an electronic component, comprising: a control element for the electronic component; and
a sensor integrated in the control element, wherein
the sensor is configured to sense a property that is unrelated to an operation of the control element,
the control element comprises:
a core and a handling element, the handling element surrounding the core, and
the core is stationary and the handling element is movable relative to the stationary core, the sensor being integrated in the core, in combination with the remaining limitations of claims 2, 4-5, 10-16.
Claim 17 is allowed because the prior art fail to teach a motor vehicle, comprising: an electronic component; and
a control element for the electronic control element, wherein a sensor is integrated in the control element, wherein
the sensor is configured to sense a property that is unrelated to an operation of the control element,
the control element for the electronic component is a mechatronic control element of a motor vehicle,
the control element comprises:
a core and a handling element, the handling element surrounding the core, and the core is stationary and the handling element is movable relative to the stationary core, the sensor being integrated in the core.
                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 15, 2021